 

UNXTED Sete Destaxct Louwet
tow The

 

Middle NA chotch of Tewncssee

 

> wok B= CVO

 

Tins C~ 5 Koll 4 Yo 6. Sk 5 Jude, iy lod; ae my Cr “A LARC .

 

 

Pedics LG 3 : Juss, Ocwencderd

]
} } ; .
V ) Dede. ‘ Match { 3} DO QC )

 

aw Valens L's eA; on ‘

 

 

Dererduys 2 pas t CL) 6 £ (9 )

 

 

 

 

 

( VMotion Ye c 2 xt ensrovs 5

 

 

 

 

 

* SN cue V4 Ly 2
Yootho% Nove As tA mov SUgeww Va Wi : Ye bo Se.

 

.  & ; ; a. ; i if
wreloey Ves cou foaucslh cox €rxcke WGKOVS t e Gv

Ee in . . i \ .
Ye Ao od 30 we Vo v Bes Dorie } Ye € yo Yes Povrseo

 

| Xo ew S00 tp Gon YoCamprenddedviow Pogue DedanckoukCs)
» (Ats Valine Ro } ee eX ¥. M\oo Wek reun AQ pre, ate lease: So dans

 

 

 

fs \ ; ny . oo \, i’, f
Lo Yoo Qeelyy PG owe ag Wie Oden § oul) Wo Ahew be Noo
Yo OCLLES CR wat Vaya \ Degen alhowe & \, ( Vo Use of

 

 

[Nwe \ekarod ove ok. le v OC, nS Ce e ws gE seboe 5 Vee Mak &L
OL \\oows he Waolbl een \ co Liven \ow Va We Rouro a seal

 

 

 

. or
woionw Vo Ves AA MS Neat Coa

 

 

 

 

Rog xe ads Sb ; € \ \,

 

Mencl Ne aa 5 Jo2.0 A Durer Dre f? ( LS Yrotery 4

 

 

Derve

 

Case 3:17-cv-01597 Document 58 Filed 03/06/20 Page 1 of 4 PagelD #: 348

 

 

 

 
 

 

the e Wd AN, \ve wh: “\ ole Aes ede ae | ol NaN

Cyt Looe ond Ces we tte

Taney Buyene Rebbg.
Marche AL, bode a VS torlO,

iO dpe VY \¢ er dO oS

“(GAS Ce AY WA end blo Oo
ND pov Soe 5 tN S004

: \ | %
% 6 ¥ aN , 0 FN 0) \ 2 ‘ \ 0 p +
ok LOW {, C xt CUZ IOV SSVO VA whi Oe

 

LW)

 

 

 
 

ponds My 5 D030
Deke

 

Case 3:17-cv-01597 Document 58 Filed 03/06/20 Page 2 of 4 PagelD #: 349

 

 

 

 
 

Aall.,\ MASDVILLE Th OR
|W Rie PETS Se Bey Pg

he le _RECE
WSS Cock? LU he poll blod 7 in Clerk's Office

| ( MAR O62
Vas\rwNLeytW 320% 06 2020
U.S. District Court
Middle District of TN

ie, ak Clary Urs: Diskrreb Cou
(eee

OKs ve Ae Noo West S103
aA NOR NN Oe

rol of Si cel Pousti ness

yor

_ fi2,0,..2.27 7.03 fies: eet siiis i,fifs. fPb EGP srtces i.
VIII BSEASss i lithi Hy Peisagiaiis Hi rifsggize: Ppriggisgi ee rePisGpipiippgsz fie
J YfilicSur6ur Prep aE GE PH PRPSOREP ORS OPPS EPPO PTE P pO POSES ET SEES SBE

 

Case 3:17-cv-01597 Document 58 Filed 03/06/20 Page 3 of 4 PagelD #: 350
 

vy!

Case 3:17-cv-01597 Document 58 Filed 03/06/20 Page 4 of 4 PagelD #: 351

 
